DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamal et al., USPN 2016/0005038.
With regard to claim 1, Kamal discloses an integrated cybersecurity method for providing client access to a website (such as Mastershop, 0027), including receiving website configuration information for the client access (“determining authentication rule based on a policy associated with the entity” in claim 1, 0016, 0038, 0040, claim 4), 5receiving client enrollment data for the client access (“stored user authentication data” in claim 1, 0031, 0036), receiving client input data from a client (“authentication response 
With regard to claim 4, Kamal discloses the method of claim 1, as outlined above, and further discloses authenticating using FIDO protocols (0011, 0021).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kamal in view of Kamal et al., USPN 2015/0294313.
With regard to claim 2, Kamal (038) discloses the method of claim 1, as outlined above, and further discloses based on the client enrollment data, looking up the client in a database (biometric database 0031, 0038, 0041), but does not go into much detail on the initial enrollment process. Kamal (313) discloses a similar biometric authentication method (0014, 0015, 0023), and further discloses enrolling an unregistered user in the biometric database (0025, 0029), informing the user of success or failure (claims 2 and 3, 0043, Fig. 4B 466), and logging the enrollment (record, 0035, claim 25). It would have been obvious for one of ordinary skill in the art, prior to the instant priority date, to use the enrollment of Kamal (313) in the authentication method of Kamal (038) for the motivation of creating the database disclosed by Kamal (038).
With regard to claim 3, Kamal (038) in view of Kamal (313) discloses the method of claim 1, as outlined above, and Kamal (038) further discloses looking up the client in .
Response to Arguments
Applicant's arguments filed 13 January 2021 have been fully considered but they are not persuasive.
Applicant argues that Kamal does not disclose the limitation, “authorizing the authenticated client by determining client authorization information associated with the client enrollment data based on the website configuration information”. The examiner points out that referenced paragraph 38 states that the authentication is may require further authorization by a card provider for enhanced authorization (0016), and that this authentication is performed by sending a text to a phone number (enrollment data) and determining client authorization information based on receiving a response to the challenge (claim 1). This additional authorization is performed based on website configuration information (business logic and rules, 0040), as outlined in the rejection to instant claim 1 (“determining authentication rule based on a policy associated with the entity”). 
Applicant argues that the authentication step is claimed by different limitations in instant claim 1, but the examiner points out that while the steps of challenging and receiving the response from the user and then comparing the response are claimed prior to this limitation, the actual result of authorizing the user based on all those steps has not yet been claimed, and that final decision, as disclosed by Kamal, reads on this limitation (0038-0040).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837.  The examiner can normally be reached on 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB LIPMAN/Primary Examiner, Art Unit 2434